Exhibit 10.1




THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”).




NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.







PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(Subscribers Resident Outside of the United States)




TO:

GRAPHITE CORP. (the “Company”)

1031 RAILROAD STREET, SUITE 102A

 ELKO NV 89801

(775) 473-1355

Purchase of Units




1.

Subscription




1.1

The undersigned, namely, ____________________ (the “Subscriber”) hereby
irrevocably subscribes for and agrees to purchase from the Company, on the basis
of the representations and warranties and subject to the terms and conditions
set forth herein, _________________ unit(s) (“Unit”) at a price of $0.05 per
Unit (such subscription and agreement to purchase being the “Subscription”) for
the total purchase price of US $______ (the “Subscription Proceeds”).




1.2

Each Unit shall consist of one (1) share of common stock (each a “Share”) and
one (1) common share purchase warrant (each a “Warrant”) subject to adjustment.
 Each Warrant shall be non-transferable and shall entitle the holder thereof to
purchase one (1) share of common stock in the capital of the Company (each a
“Warrant Share”) for a period of two (2) years from the Closing Date (as
hereinafter defined), at a price per Warrant Share of US $0.10.  The Shares,
Warrants and Warrant Shares are hereinafter collectively referred to as the
“Securities”.




1.3

Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company. The Subscriber acknowledges that the offering of the
Units contemplated hereby is part of a private placement having an aggregate
subscription level of USD $2,500,000 (the “Offering”), which is subject to
change at the sole discretion of the Company. The Offering is not subject to any
minimum aggregate subscription level.




2.

Payment




2.1

The Subscription Proceeds must accompany this Subscription and shall be paid to
the Company by wire transfer or by check of immediately available funds.  The
wiring instructions are provided on the Acceptance page of this Subscription
Agreement.




2.2

The Subscriber acknowledges and agrees that this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be held on behalf of the Company.  In the event that this Subscription
Agreement is not accepted by the Company for whatever reason, which the Company
expressly reserves the right to do, within 30 days of the delivery of an
executed Subscription Agreement by the Subscriber, this Subscription Agreement,
the Subscription Proceeds (without interest thereon) and any other documents
delivered in connection herewith will be returned to the Subscriber at the
address of the Subscriber as set forth in this Subscription Agreement.





1




--------------------------------------------------------------------------------



2.3

Where the Subscription Proceeds are paid to the Company, the Company is entitled
to treat such Subscription Proceeds as an interest free loan to the Company
until such time as the Subscription is accepted and the certificates
representing the Securities have been issued to the Subscriber.




3.

Documents Required from Subscriber




3.1

The Subscriber must complete, sign and return to the Company an executed copy of
this Subscription Agreement.




3.2

The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, stock exchanges and
applicable law.




4.

Closing




4.1

Closing of the Offering (the “Closing”) shall occur on or before _____________,
or on such other date as may be determined by the Company (the “Closing Date”).




4.2

The Company may, at its discretion, elect to close the Offering in one or more
closings, in which event the Company may agree with one or more subscribers
(including the Subscriber hereunder) to complete delivery of the Securities to
such subscriber(s) against payment therefor at any time on or prior to the
Closing Date.




5.

Acknowledgements of Subscriber




5.1

The Subscriber acknowledges and agrees that:




(a)

None of the Securities have been registered under the 1933 Act, or under any
state securities or “blue sky” laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case in accordance with
applicable state securities laws;




(b)

The Company will refuse to register any transfer of the Shares and/or Warrant
Shares not made in accordance with the provisions of Regulation S, pursuant to
an effective registration statement under the 1933 Act or pursuant to an
available exemption from the registration requirements of the 1933 Act and in
accordance with applicable state and federal securities laws;




(c)

The Subscriber acknowledges that the Company has not undertaken to register any
of the Securities under the 1933 Act;




(d)

The decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company, and
such decision is based entirely upon a review of information (the receipt of
which is hereby acknowledged) which has been filed by the Company (the “Public
Record”) with the Securities and Exchange Commission (the “SEC”);




(e)

The Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;




(f)

The books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Subscriber, the Subscriber's attorney and/or
advisor(s);




(g)

By execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Units pursuant to this
Subscription Agreement;




(h)

Neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;





2




--------------------------------------------------------------------------------



(i)

There is no government or other insurance covering any of the Securities;




(j)

There are risks associated with an investment in the Securities;




(k)

The Subscriber has not acquired the Units as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S under the
1933 Act) in the United States in respect of the Units which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Securities; provided, however, that the Subscriber may sell
or otherwise dispose of the Shares and/or Warrant Shares pursuant to
registration thereof under the 1933 Act and any applicable state and federal
securities laws or under an exemption from such registration requirements;




(l)

The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith, being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith;




(m)

[Reserved]




(n)

The issuance and sale of the Units to the Subscriber will not be completed if it
would be unlawful or if, in the discretion of the Company acting reasonably, it
is not in the best interests of the Company;




(o)

The statutory and regulatory basis for the exemption claimed for the offer of
the Units, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act or any applicable state and federal securities laws;




(p)

Neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

 

(q)

No documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

 

(r)

There is no government or other insurance covering any of the Securities;




(s)

The Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Units and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:




(i)

Any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Units hereunder, and




(ii)

Applicable resale restrictions; and




(t)

This Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any subscription for any reason.




6.

Representations, Warranties and Covenants of Subscriber




6.1

The Subscriber hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the Closing)
that:




(a)

The Subscriber is not a U.S. Person;




(b)

The Subscriber is a resident in the jurisdiction set forth under the “Address of
Subscriber” on the signature page of this Subscription Agreement;





3




--------------------------------------------------------------------------------



(c)

The Subscriber has received and carefully read this Subscription Agreement;




(d)

The Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;




(e)

The Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;




(f)

The entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if   applicable, the constating
documents of, the Subscriber, or of any agreement, written or oral, to which the
  Subscriber may be a party or by which the Subscriber is or may be bound;




(g)

The Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;




(h)

The Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;




(i)

The Subscriber is acquiring the Securities pursuant to an exemption from the
registration and prospectus requirements of applicable securities legislation in
all jurisdictions relevant to this Subscription, and, as a consequence, the
Subscriber will not be entitled to use most of the civil remedies available
under applicable securities legislation and the Subscriber will not receive
information that would otherwise be required to be provided to the Subscriber
pursuant to applicable securities legislation;




(j)

The Subscriber is not acquiring the Units for the account or benefit of,
directly or indirectly, any U.S. Person;




(k)

The sale of the Units to the Subscriber as contemplated in this Subscription
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Subscriber;




(l)

The Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is purchasing the Units for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Units, and the Subscriber has not
subdivided his interest in the Units with any other person;




(m)

The Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Units;




(n)

the Subscriber has made an independent examination and investigation of an
investment

in the Securities and the Company and has depended on the advice of its legal
and financial advisors and agrees that the Company will not be responsible in
anyway whatsoever for the Subscriber's decision to invest in the Securities and
the Company;








4




--------------------------------------------------------------------------------



(o)

The Subscriber




(i)

is able to fend for him/her/itself in the Subscription;




(ii)

has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Units; and




(iii)

has the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment; the Subscriber acknowledges that
the Subscriber has not acquired the Units as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S under the
1933 Act) in the United States in respect of the Units which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of the Shares or Warrant Shares; provided, however, that the Subscriber
may sell or otherwise dispose of the Shares or Warrant Shares pursuant to
registration of the Shares or Warrant Shares pursuant to the 1933 Act and any
applicable state and federal securities laws or under an exemption from such
registration requirements and as otherwise provided herein;




(p)

The Subscriber understands and agrees that none of the Shares or Warrant Shares
have been registered under the 1933 Act, or under any state securities or “blue
sky” laws of any state of the United States, and, unless so registered, may not
be offered or sold in the United States or, directly or indirectly, to U.S.
Persons except in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;




(q)

The Subscriber understands and agrees that offers and sales of any of the Shares
or Warrant Shares prior to the expiration of a period of one (1) year after the
date of original issuance of the Shares (the one year period hereinafter
referred to as the “Distribution Compliance Period”) shall only be made in
compliance with the safe harbor provisions set forth in Regulation S, pursuant
to the registration provisions of the 1933 Act or an exemption therefrom, and
that all offers and sales after the Distribution Compliance Period shall be made
only in compliance with the registration provisions of the 1933 Act or an
exemption therefrom and in each case only in accordance with applicable state
and federal securities laws;




(r)

The Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Shares or Warrant Shares unless such transactions are in
compliance with the provisions of the 1933 Act and in each case only in
accordance with applicable state and federal securities laws;




(s)

The Subscriber understands and agrees that the Company will refuse to register
any transfer of the Shares and/or Warrant Shares not made in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act;




(t)

The Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Units as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and




(u)

No person has made to the Subscriber any written or oral representations:




(i)

that any person will resell or repurchase any of the Securities;




(ii)

that any person will refund the purchase price of any of the Securities;




(iii)

as to the future price or value of any of the Securities; or




(iv)

That any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system.








5




--------------------------------------------------------------------------------



7.

Acknowledgement and Waiver

 

7.1

The Subscriber has acknowledged that the decision to purchase the Units was
solely made on the basis of publicly available information. The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Units.




8.

Representations and Warranties of the Company




8.1

The Company represents and warrants to the Subscriber that, as of the date of
this Subscription Agreement and at Closing hereunder:




(a)

The Company and its subsidiaries are valid and subsisting corporations duly
incorporated and in good standing under the laws of the jurisdictions in which
they are incorporated, continued or amalgamated;




(b)

The Company has complied, or will comply, with all applicable corporate and
securities laws and regulations in connection with the offer, sale and issuance
of the Securities, and in connection therewith has not engaged in any “direct
selling efforts,” as such term is defined in Regulation S, or any “general
solicitation or general advertising” as described in Regulation D;




(c)

The Company and its subsidiaries are the beneficial owners of the properties,
business and assets or the interests in the properties, business or assets
referred to in all filings by the Company with the Securities & Exchange
Commission (the “Public Record”) and except as disclosed therein, all agreements
by which the Company or its subsidiaries holds an interest in a property,
business or asset are in good standing according to their terms, and the
properties are in good standing under the applicable laws of the jurisdictions
in which they are situated;




(d)

The financial statements comprised in the Public Record accurately reflect the
financial position of the Company as at the date thereof, and no adverse
material changes in the financial position of the Company have taken place since
the date of the Company’s last financial statements except as filed in the
Public Record;




(e)

The creation, issuance and sale of the Securities by the Company does not and
will not conflict with and does not and will not result in a breach of any of
the terms, conditions or provisions of its constating documents or any agreement
or instrument to which the Company is a party;




(f)

The Units will, at the time of issue, be duly allotted, validly issued, fully
paid and non-assessable and will be free of all liens, charges and encumbrances
and the Company will reserve sufficient shares in the treasury of the Company to
enable it to issue the Securities;




(g)

This Subscription when accepted has been duly authorized by all necessary
corporate action on the part of the Company and, subject to acceptance by the
Company, constitutes a valid obligation of the Company legally binding upon it
and enforceable in accordance with its terms;




(h)

Neither the Company nor any of its subsidiaries is a party to any actions, suits
or proceedings which could materially affect its business or financial
condition, and to the best of the Company’s knowledge no such actions, suits or
proceedings have been threatened as at the date hereof, except as disclosed in
the Public Record; and




(i)

No order ceasing or suspending trading in the securities of the Company nor
prohibiting sale of such securities has been issued to the Company or its
directors, officers or promoters and to the best of the Company’s knowledge no
investigations or proceedings for such purposes are pending or threatened.








6




--------------------------------------------------------------------------------



9.

Representations and Warranties will be Relied Upon by the Company




9.1

The Subscriber acknowledges that the representations and warranties contained
herein are made by it with the intention that they may be relied upon by the
Company and its legal counsel in determining the Subscriber’s eligibility to
purchase the Units under applicable securities legislation, or (if applicable)
the eligibility of others on whose behalf it is contracting hereunder to
purchase the Units under applicable securities legislation.  The Subscriber
further agrees that by accepting delivery of the certificates representing the
Securities on the Closing Date, it will be representing and warranting that the
representations and warranties contained herein are true and correct as at the
Closing Date with the same force and effect as if they had been made by the
Subscriber at the Closing Date and that they will survive the purchase by the
Subscriber of Units and will continue in full force and effect notwithstanding
any subsequent disposition by the Subscriber of such Units.




10.

Legending and Registration of Subject Securities




10.1

The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:




“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”




10.2

The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.




11.

Costs




11.1

The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Units shall be borne
by the Subscriber.




12.

Governing Law




12.1

This Subscription Agreement is governed by the laws of the State of Nevada and
the federal laws of the United States of America applicable therein. The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably agrees to the
jurisdiction of the State of Nevada.




13.

Survival




13.1

This Subscription Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Units by the Subscriber pursuant hereto.




14.

Assignment




14.1

This Subscription Agreement is not transferable or assignable.




15.

Severability




15.1

The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.








7




--------------------------------------------------------------------------------



16.

Entire Agreement




16.1

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Units and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.




17.

Notices




17.1

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication.  Notices to the Subscriber shall be directed to the address
on the signature page of this Subscription Agreement and notices to the Company
shall be directed to the address on the cover page of this Subscription
Agreement.




18.

Counterparts and Electronic Means




18.1

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument.  Delivery of an executed copy
of this Subscription Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.




19.

Currency




19.1

Unless otherwise provided, all dollar amounts referred to in this Agreement are
in lawful money of the United States.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]





8




--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.




DELIVERY AND REGISTRATION INSTRUCTIONS

Delivery - please deliver the Share certificates to:

__________________________________________________________________

_________________________________________________________________




The undersigned hereby acknowledges that he or she will deliver to the Company
all such additional completed forms in respect of the Subscriber's purchase of
the Units as may be required for filing with the appropriate securities
commissions and regulatory authorities.




                                                                                                                                                 

(Name of Subscriber – Please type or print)




                                                                                                                                                 

(Signature and, if applicable, Office)




                                                                                                                                                 

(Address of Subscriber)




                                                                                                                                                 

(City, State, and Zip Code of Subscriber)




                                                                                                                                                 

(Country of Subscriber)




                                                                                                                                                 

(Fax Number and email address)




A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Units is hereby
accepted by Graphite Corp..

DATED ______________________ (“Location”), the _____ day of ______________,
2012.




GRAPHITE CORP.










             /s/ Brian Goss                                     

Name:  Brian Goss

Title:    CEO and President











9




--------------------------------------------------------------------------------

Exhibit A




Warrant No. 2012-________




GRAPHITE CORP.




Warrant for the Purchase of [__________]

Shares of Common Stock




This Warrant Will Be Void
After 5:00 P.M. Pacific Standard Time
On [__________________, 2014]




_____________________________________




THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITES ACT”), AND MAY NOT BE
SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
THEREOF UNDER SUCH ACT OR PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED.




1. _____________________________________

THIS WARRANT (this “Warrant”) dated and effective as of [______________, 2012]
(the “Effective Date”), certifies that, for value received,
__________________________, or its registered assigns (the “Holder” or
“Holders”), shall be entitled at any time on or before 5:00 p.m. Pacific
Standard Time on [_____________________, 2014] (the Expiration Date”), to
subscribe for, purchase, and receive ____________________  (________________)
shares (the “Shares”) of fully paid and nonassessable common stock, no par value
(the “Common Stock”) of Graphite Corp., a Nevada corporation (the “Company”), at
an exercise price of ten cents ($0.10) per share (the “Exercise Price”).  The
number of Shares to be received on exercise of this Warrant and the Exercise
Price may be adjusted on the occurrence of certain events as described herein.
If the rights represented hereby are not exercised by the Expiration Date this
Warrant shall automatically become void and of no further force or effect, and
all rights represented hereby shall cease and expire.




1.

Method of Exercise. Holder may exercise this Warrant by delivering a duly
executed Notice of Exercise in substantially the form attached hereto to the
principal office of the Company, along with a check or wire transfer of
immediately available funds for the aggregate Warrant Price for the Shares being
purchased.




2.

Delivery of Certificate and Rights as a shareholder.  The Holder shall have the
rights of a shareholder only with respect to Shares fully paid for by the Holder
under this Warrant. On the exercise of all or any portion of this Warrant in the
manner provided above, the Holder exercising the same shall be deemed to have
become a Holder of record of the Shares as to which this Warrant is exercised
for all purposes, and certificates for the securities so purchased shall be
delivered to the Holder within a reasonable time, but in no event longer than 10
days after this Warrant shall have been exercised as set forth above. If this
Warrant shall be exercised in respect to only a part of the Shares covered
hereby, the Holder shall be entitled to receive a similar Warrant of like tenor
and date covering the number of Shares with respect to which this Warrant shall
not have been exercised.




3.

Assignment of Warrants. In the event this Warrant is assigned in the manner
provided herein, the Company, upon request and upon surrender of this Warrant by
the Holder at the principal office of the Company accompanied by payment of all
transfer taxes, if any, payable in connection therewith, shall transfer this
Warrant on the books of the Company. If the assignment is in whole, the Company
shall execute and deliver a new Warrant or Warrants of like tenor to this
Warrant to the appropriate assignee expressly evidencing the right to purchase
the aggregate number of Shares purchasable hereunder; and if the assignment is
in part, the Company shall execute and deliver to the appropriate assignee a new
Warrant or Warrants of like tenor expressly evidencing the right to purchase the
portion of the aggregate number of Shares as shall be contemplated by any such
agreement, and shall concurrently execute and deliver to the Holder a new
Warrant of like tenor to this Warrant evidencing the right to purchase the
remaining portion of the Shares purchasable hereunder that have not been
transferred to the assignee.




4.

Fully Paid Shares. The Company covenants and agrees that the Shares that may be
issued on the exercise of this Warrant will, on issuance pursuant to the terms
of this Warrant, be fully paid and nonassessable, free from all taxes, liens,
and charges with respect to the issue thereof, and not issued in violation of
the preemptive or similar right of any other person. The Company further
covenants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will have authorized and reserved
a sufficient number of Shares of Common Stock to provide for the exercise of the
rights represented by this Warrant.





10




--------------------------------------------------------------------------------



5.

Adjustment of Exercise Price and Number of Shares.




(a)

Adjustment of Exercise Price and Number of Shares. The number of Shares
purchasable on the exercise of this Warrant and the Exercise Price shall be
adjusted appropriately from time to time as follows:




(i)

In the event the Company shall declare a dividend or make any other distribution
on any capital stock of the Company payable in Common Stock, rights to purchase
Common Stock, or securities convertible into Common Stock, or shall subdivide
its outstanding shares of Common Stock into a greater number of shares or
combine such outstanding stock into a smaller number of shares, then in each
such event, the number of Shares subject to this Warrant shall be adjusted so
that the Holder shall be entitled to purchase the kind and number of Shares of
Common Stock or other securities of the Company that it would have owned or have
been entitled to receive after the happening of any of the events described
above, had such Warrant been exercised immediately prior to the happening of
such event or any record date with respect thereto; an adjustment made pursuant
to this subsection (a) shall become effective immediately after the effective
date of such event retroactive to the record date for such event.




(ii)

No adjustment in the number of Shares purchasable hereunder shall be required
unless such adjustment would require an increase or decrease of at least 1% in
the number of Shares purchasable on the exercise of this Warrant; provided,
however, that any adjustments that by reason of this subsection (a) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment.




(iii)

Whenever the number of Shares purchasable on the exercise of this Warrant is
adjusted, as herein provided, the Exercise Price payable on exercise shall be
adjusted by multiplying the Exercise Price immediately prior to such adjustment
by a fraction, the numerator of which shall be the number of Shares purchasable
on the exercise of this Warrant immediately prior to such adjustment and the
denominator of which shall be the number of Shares so purchasable immediately
thereafter.




(iv)

Whenever the number of Shares purchasable on the exercise of this Warrant or the
Exercise Price of such Shares is adjusted, as herein provided, the Company shall
cause to be promptly mailed by first class mail, postage prepaid, to the Holder
of this Warrant notice of such adjustment or adjustments and shall deliver a
resolution of the board of directors of the Company setting forth the number of
Shares purchasable on the exercise of this Warrant and the Exercise Price of
such Shares after such adjustment, setting forth a brief statement of the facts
requiring such adjustment, together with the computation by which such
adjustment was made. Such resolution, in the absence of manifest error, shall be
conclusive evidence of the correctness of adjustment.




(v)

All such adjustments shall be made by the board of directors of the Company,
which shall be binding on the Holder in the absence of demonstrable error.




(b)

No Adjustment in Certain Cases. No adjustments shall be made in connection with:




(i)

the issuance of any Shares on the exercise of this Warrant;




(ii)

the conversion of shares of Preferred Stock;




(iii)

the exercise or conversion of any rights, options, warrants, or convertible
securities containing the right to purchase or acquire Common Stock;




(iv)

the issuance of additional Shares or other securities on account of the
anti-dilution provisions contained in or relating to this Warrant or any other
option, warrant, or right to acquire Common Stock;




(v)

the purchase or other acquisition by the Company of any shares of Common Stock,
evidences of its indebtedness or assets, or rights, options, warrants, or
convertible securities containing the right to subscribe for or purchase Common
Stock; or




(vi)

the sale or issuance by the Company of any shares of Common Stock, evidences of
its indebtedness or assets, or rights, options, warrants, or convertible
securities containing the right to subscribe for or purchase Common Stock or
other securities pursuant to options, warrants, or other rights to acquire
Common Stock or other securities.








11




--------------------------------------------------------------------------------



6.

Notice of Certain Events.  In the event of:




(a)

any taking by the Company of a record of the holders of any class of securities
of the Company for the purpose of determining the holders thereof who are
entitled to receive any dividends or other distribution, or any right to
subscribe for, purchase, or otherwise acquire any shares of stock of any class
or any other securities or property, or to receive any other rights;




(b)

any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company, or any transfer of all or
substantially all of the assets of the Company to any other person, or any
consolidation, share exchange, or merger involving the Company; or




(c)

any voluntary or involuntary dissolution, liquidation, or winding up of the
Company, the Company will mail to the Holder(s) of this Warrant, at least 20
days prior to the earliest date specified therein, a notice specifying the date
on which any such record is to be taken for the purpose of such dividend,
distribution, or right; the amount and character of such dividend, distribution,
or right; or the date on which any such reorganization, reclassification,
transfer, consolidation, share exchange, merger, dissolution, liquidation, or
winding up of the Company will occur and the terms and conditions of such
transaction or event.




7.

Limitation of Transfer. Subject to the restrictions set forth in paragraph 8
hereof, this Warrant is transferable at the offices of the Company. On such
transfer, every Holder hereof agrees that the Company may deem and treat the
registered Holder(s) of this Warrant as the true and lawful owner(s) thereof for
all purposes, and the Company shall not be affected by any notice to the
contrary.




8.

Disposition of Warrants or Shares. Each registered owner of this Warrant, by
acceptance hereof, agrees for itself and any subsequent owner(s) that, before
any disposition is made of any Warrants or Shares of Common Stock, the owner(s)
shall give written notice to the Company describing briefly the manner of any
such proposed disposition. No such disposition shall be made unless and until:




(a)

the Company has received written assurances from the proposed transferee
confirming a factual basis for relying on exemptions from registration under
applicable federal and state securities laws for such transfer or an opinion
from counsel for the Holder(s) of the Warrants or Shares stating that no
registration under the Securities Act or applicable state statute is required
with respect to such disposition; or




(b)

a registration statement under the Securities Act has been filed by the Company
and declared effective by the Securities and Exchange Commission (the
“Commission”) covering such proposed disposition and the disposition has been
registered or qualified, or is exempt therefrom, under the state having
jurisdiction over such disposition.




9.

Restricted Securities. The Holder acknowledges that this Warrant is, and that
the Shares issuable on exercise hereof will be, “restricted securities” as that
term is defined in Rule 144 promulgated under the Securities Act.  Accordingly,
this Warrant must be taken for investment and held indefinitely and may not be
exercised or converted unless subsequently registered under the Securities Act
and/or comparable state securities laws or unless an exemption from such
registration is available. Likewise, any Shares issued on exercise of this
Warrant must be taken for investment and held indefinitely and may not be resold
unless such resale is registered under the Securities Act and/or comparable
state securities laws or unless an exemption from such registration is
available. A legend to the foregoing effect shall be placed conspicuously on the
face of all certificates for Shares issuable on exercise of this Warrant.




10.

Governing Law. This Warrant shall be construed under and be governed by the laws
of the state of Nevada.




11.

Notices.  Any notice required or permitted under this Warrant shall be in
writing and shall be hand delivered, sent by facsimile or other electronic
medium, by registered or certified mail, postage prepaid, or by nationally
recognized overnight carrier to the Company or to the Holder at the address set
forth below on the signature page to this Warrant or to such other address as
may be furnished in writing to the other party hereto.  Such notice shall be
deemed effectively given (i) if hand delivered, upon delivery, (ii) if sent by
facsimile or other electronic medium, when confirmed, if sent during the normal
business hours of the recipient (if not sent during the normal business hours of
the recipient, then on the next business day), (iii) if sent by mail, five days
after having been sent, or (iv) if sent by nationally recognized overnight
courier, one day after deposit with such courier.




12.

Loss, Theft, Destruction, or Mutilation. Upon receipt by the Company of
reasonable evidence of the ownership of and the loss, theft, destruction, or
mutilation of this Warrant, the Company will execute and deliver, in lieu
thereof, a new Warrant of like tenor.





12




--------------------------------------------------------------------------------



13.

Taxes. The Company will pay all taxes in respect of the issue of this Warrant or
the Shares issuable upon exercise thereof.




COMPANY:




GRAPHITE CORP.













Dated: ________________________

___________________________________________

By: Brian Goss

Its: President and CEO

















13




--------------------------------------------------------------------------------

Form of Assignment
(to be signed only upon assignment of Warrant)







ASSIGNMENT

TO:

GRAPHITE CORP.







FOR VALUE RECEIVED, ________________________________, does hereby sell, assign,
and transfer unto ____________________________________________, the right to
purchase _____________ shares of Common Stock, $0.0001 par value per share, of
Graphite Corp. (the “Company”), and does hereby irrevocably constitute and
appoint _______________________________, attorney, to transfer such right on the
books of the Company with full power of substitution in the premises.




Dated: ________________________

HOLDER (Assignor)







___________________________________________

Signature




___________________________________________

Print







Signature Guaranteed:







_______________________________

AUTHORIZED SIGNATURE




 * * * * *

NOTICE: The signature to the form of assignment must correspond with the name as
written upon the face of the attached Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.





14




--------------------------------------------------------------------------------

Form of Notice of Exercise
[to be signed only upon exercise of Warrant]




TO:

GRAPHITE CORP.




The undersigned, the owner of the attached Warrant, hereby irrevocable elects to
exercise the purchase

rights represented by the Warrant for, and to purchase thereunder, ____________
shares of Common Stock of Graphite Corp., and herewith delivers payment of
$____________ therefore.  Please issue the shares of Common Stock as to which
this Warrant is exercised in accordance with the instructions set forth below
and, if the Warrant is being exercised with respect to less than all of the
Shares to which it pertains, prepare and deliver a new Warrant of like tenor for
the balance of the Shares purchasable under the attached Warrant.




HOLDER:







___________________________________________

Signature




___________________________________________

Print







Signature Guaranteed:







_______________________________

AUTHORIZED SIGNATURE




INSTRUCTIONS FOR REGISTRATION OF STOCK







_____________________________________

Name of Purchaser




______________________________________

Address of Purchaser




______________________________________

City, State and Zip Code of Purchaser




______________________________________

Social Security or Taxpayer Identification










NOTICE: The signature to the form of purchase must correspond with the name as
written upon the face of the attached Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.





15


